Judgments, Supreme Court, New York County, rendered July 15, 1974, convicting defendants after a jury trial, of the crimes of robbery in first and second degrees, grand larceny in the third degree and possession of a weapon, unanimously modified, on the law, to the extent of reversing the convictions on the grand larceny and possession counts and dismissing those counts in the indictments, and, as so modified, the judgments are affirmed. We find, as the District Attorney candidly concedes, that the convictions on the grand larceny and weapons counts must be dismissed as inclusory, concurrent counts of the robbery convictions (People v Mitchell, 50 AD2d 524). We have examined the other points raised by the defendants and have found them to be without merit. Concur— Murphy, P. J., Lupiano, Silverman and Capozzoli, JJ.